DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 09/07/2022
Applicant Arguments						-Receipt Date 09/07/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/07/2022. Claims 9, 12-13, 20, and 23 are pending. Claims 9 and 20 are amended.  

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Applicant submits: 
“Holt fails to disclose per-element addressing as claimed. Instead, Hold discloses a conventional DMA transfer in which the DMA unit is provided with a source address, a destination address, and a data count. The DMA unit transfers data from the source address to the destination address, decrements the data count, and if the count is not zero, increments the source and destination addresses, and transfers data from the incremented source address to the incremented destination address. (See FIG. 3 of Holt, especially steps 306, 308, and 310.) The scatter/gather lists disclosed in Holt are lists of blocks of data (Holt, col. 2, line 24), which is why they are also referred to as "scatter/gather DMA block lists" (Holt, col. 2, line 41). Thus, the scatter/gather lists disclosed in Holt are not equivalent to the per-element addressing recited in claim 20.” (Remarks, pg. 5 ln 3-11)
However, this argument is not persuasive because applicant appears to narrowly interpret the term “per-element addressing”, which is not given a definition in the Specification. Merriam-Webster defines element as “a constituent part” (see Definition 2); in this manner the blocks of Holt are elements of a list of blocks that comprise a DMA transaction (see Holt col 6 lines 7-10), and the scatter/gather lists of Holt provide “per-element addressing” in that they provide addressing for each element of a DMA transaction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-13, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. US 6,105,080 (hereinafter, Holt) in view of Blumer et al. US 5,835,788 (hereinafter, Blumer).
Regarding claim 9, Holt teaches:
9. A method of performing a memory operation, the method comprising: 
providing, by a processor (Fig. 1 104), per-element addressing of two or more data elements comprising two or more source addresses and corresponding two or more destination addresses of a memory (col 6 lines 19-42 and col 8 lines 23-29: a scatter/gather list is provided by 104 which includes source addresses and destination addresses of a destination memory for data blocks, see also col 2 lines 14-26, where the blocks are elements), 
wherein the two or more source addresses are orthogonal or independent and non- contiguous with one or more data elements at one or more other source addresses arranged between two or more data elements at the two or more source addresses (col 2 lines 14-26 and col 6 lines 19-42: the source data for reads and writes may be stored in non-contiguous blocks, i.e. the source addresses of the non-contiguous blocks are non-contiguous, where two of the non-contiguous blocks will have addresses and data between them since the blocks are non-contiguous; col 9 lines 31-38: the source addresses of the non-contiguous blocks are independent since each source address is specified in separate entries of a list), and 
wherein the two or more destination addresses are orthogonal and non-contiguous or independent and non-contiguous in the memory (col 2 lines 14-26 and col 6 lines 19-42: the destination locations/addresses of reads and writes may be non-contiguous in the destination memory, and the destination addresses are also independent since they are specified in separate entries of a list, see also col 9 lines 31-38); and 
copying the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses within the memory (col 8 lines 43-46: data elements are transferred from  the source addresses to the destination addresses within the destination memory since a first transfer from a source to destination according to a first entry of the scatter/gather list happens when processing first enters 304 and a second transfer from a second source to a second destination according to second entry of the scatter/gather list happens when processing goes from 318 back to 304), without an intermediate copy to a register in the processor (col 2 lines 5-13: the transfers are directly between the host system memory and local memory, which indicates there is no intermediate copy to a register in the host system).
	Holt does not explicitly teach:
executing two or more memory-to-memory copy instructions, wherein each memory-to-memory copy instruction copies one of the data elements from one of the source addresses to one of the destination addresses.
	However, Blumer teaches:
executing two or more memory-to-memory copy instructions for copying data elements (col 7 lines 10-12 and col 14 lines 38-40: several micro-instructions, i.e. two or more instructions, of a SIMD instruction are executed to move/copy data elements)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DMA controller of Holt to use SIMD instructions for transferring data as taught by Blumer such that each instruction of the SIMD instruction will transfer a block from a source address to a destination address in the scatter/gather list. One of ordinary skill in the art would have been motivated to make this modification because executing instructions using SIMD to transfer data is a known technique on the known device of a processor for controlling a hardware to transfer data and would yield the predictable result of increasing control of the hardware, since an instruction allows a user to specify operations for a hardware to perform, while also reducing code length, since a SIMD instruction is equivalent to multiple instances of the same instruction operating of different data. 

	Regarding claim 12, Holt in view of Blumer teaches:
12. The method of claim 9, wherein copying the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses within the memory comprises executing a single instruction multiple data (SIMD) copy instruction (Blumer col 14 lines 38-40: the SIMD instruction is executed to copy the data elements from the source addresses to the destination addresses in the combination).

	Regarding claim 13, Holt in view of Blumer teaches:
13. The method of claim 12, comprising executing the SIMD copy instruction in a background mode without direction by the processor (col 5 lines 40-41 and col 8 lines 19-22: the transfer is performed by the DMA controller after the scatter/gather list is received, i.e. in a background mode without direction by the host system/processor). 

	Regarding claim 20, Holt teaches
20. An apparatus comprising: 
a processor (Fig. 1 104) configured to provide per-element addressing of two or more data elements, comprising two or more source addresses and corresponding two or more destination addresses of a memory (col 6 lines 19-42 and col 8 lines 23-29: a scatter/gather list is provided by 104 which includes source addresses and destination addresses of a destination memory for data blocks, see also col 2 lines 14-26, where the blocks are elements),  
wherein the two or more source addresses are orthogonal or independent and non- contiguous with one or more data elements at one or more other source addresses arranged between two or more data elements at the two or more source addresses (col 2 lines 14-26 and col 6 lines 19-42: the source data for reads and writes may be stored in non-contiguous blocks, i.e. the source addresses of the non-contiguous blocks are non-contiguous, where two of the non-contiguous blocks will have addresses and data between them since the blocks are non-contiguous; col 9 lines 31-38: the source addresses of the non-contiguous blocks are independent since each source address is specified in separate entries of a list), and 
wherein the two or more destination addresses are orthogonal and non-contiguous or independent and non-contiguous in the memory (col 2 lines 14-26 and col 6 lines 19-42: the destination locations/addresses of reads and writes may be non-contiguous in the destination memory, and the destination addresses are also independent since they are specified in separate entries of a list, see also col 9 lines 31-38); and 
logic configured to receive the per-element addressing of the two or more data elements from the processor (col 6 lines 14-18 and lines 26-28: DMA 100 receives the scatter/gather list from 104), and to copy the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses within the memory (col 8 lines 43-46: data elements are transferred from  the source addresses to the destination addresses within the destination memory since a first transfer from a source to destination according to a first entry of the scatter/gather list happens when processing first enters 304 and a second transfer from a second source to a second destination according to second entry of the scatter/gather list happens when processing goes from 318 back to 304), without an intermediate copy to a register in the processor (col 2 lines 5-13: the transfers are directly between the host system memory and local memory, which indicates there is no intermediate copy to a register in the host system).
	Holt does not teach:
logic configured to: execute two or more memory-to-memory copy instructions, wherein each memory-to-memory copy instruction copies one of the data elements from one of the source addresses to one of the destination addresses.
	However, Blumer teaches:
executing two or more memory-to-memory copy instructions for copying data elements (col 7 lines 10-12 and col 14 lines 38-40: several micro-instructions, i.e. two or more instructions, of a SIMD instruction are executed to move/copy data elements)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DMA controller of Holt to execute SIMD instructions for transferring data as taught by Blumer such that each instruction of the SIMD instruction will transfer a block from a source address to a destination address in the scatter/gather list. One of ordinary skill in the art would have been motivated to make this modification because executing instructions using SIMD to transfer data is a known technique on the known device of a processor for controlling a hardware to transfer data and would yield the predictable result of increasing control of the hardware, since an instruction allows a user to specify operations for a hardware to perform, while also reducing code length, since a SIMD instruction is equivalent to multiple instances of the same instruction operating of different data. 

	Regarding claim 23, Holt in view of Blumer teaches: 
23. The apparatus of claim 20, comprising logic configured to copy the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses in a background mode without direction by the processor (col 5 lines 40-41 and col 8 lines 19-22: the transfer is performed by the DMA controller after the scatter/gather list is received, i.e. in a background mode without direction by the host system/processor).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182